Citation Nr: 1116142	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  07-25 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus.

2.  Entitlement to a compensable rating for mixed deafness of the right ear.  

3.  Entitlement to an increased rating for bilateral chronic otitis media with chronic mastoiditis, status post right mastoidectomy with recurrent cholesteatoma, currently rated as 10 percent disabling.  

4.  Entitlement to an initial rating in excess of 10 percent for dizziness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issue of entitlement to an initial rating in excess of 10 percent for dizziness is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected (bilateral) tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.  

2.  The Veteran currently has Level I hearing in his service-connected right ear (mixed deafness of the right ear) and Level I hearing in his nonservice-connected left ear.

3.  The Veteran's bilateral chronic otitis media with chronic mastoiditis, status post right mastoidectomy with recurrent cholesteatoma, has been productive of symptoms associated with the right ear, but not the left ear, causing complaints of fullness in the right ear and requiring periodic cleaning, but has not resulted in facial nerve paralysis or bone loss of skull; the left ear has not been productive of symptoms.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. §1155 (West 2002 & Supp. 2010); 38 C.F.R. §4.87, Part 4, Diagnostic Code 6260 (2002 & 2010); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

2.  The criteria for a compensable evaluation for mixed deafness of the right ear are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.383, 4.85, Part 4, Diagnostic Code 6100 (2010).

3.  The criteria for an evaluation in excess of 10 percent for bilateral chronic otitis media with chronic mastoiditis, status post right mastoidectomy with recurrent cholesteatoma have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.87, Diagnostic Code 6200 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the matter of an increased rating for tinnitus, that issue is being denied as a matter of law.  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and assist do not apply to a claim if preclusion of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001); see also Valaio v. Principi, 17 Vet. App. 229, 232 (2003).  (Where the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, the case should not be remanded for development that could not possibly change the outcome of the decision).

Concerning the claims for a higher rating for otitis media and right ear hearing loss, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in March 2006 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   Nonetheless, the Board notes that a Vazquez-Flores letter was issued in October 2008.  The claim was readjudicated in an April 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

Regarding the duty to assist, the Veteran's pertinent medical records, to include his VA treatment records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The Veteran was also afforded VA examinations in April 2006, May 2006, August 2009, and September 2009.  There is no objective evidence indicating that there has been a material change in the service-connected disability since the Veteran was last examined in 2009.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by the record.  These examinations are adequate as the examiners reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examinations in this case are adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in regard to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must also fully describe the functional effects caused by a hearing disability in his or her final report.  In this case, the May 2006 and August 2009 VA examiners noted that the Veteran has difficulty following group conversations, understanding speech in noisy environments, and listening to the television.  It was noted that his hearing loss affected his ability to drive and had significant effects on his occupation.  Thus, the examiners did address the functional effects caused by the Veteran's hearing loss.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims ("the Court") found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, with regard to the claims for increased ratings for right ear deafness and bilateral otitis media, there has not been a material change in the disability levels and uniform ratings are warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).



Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2005).  Service connection for tinnitus was established effective from January 2006.

Historically, in Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United States Court of Appeals for Veterans Claims ("the Court") held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted.

In this case, the Veteran's claim post-dated 2003; thus the pre-June 2003 version of Diagnostic Code 6260 does not apply.  In any event, it is now settled that the version of Diagnostic Code 6260 in effect prior to June 2003 as well as the current regulation precludes an evaluation in excess of a single 10 percent for tinnitus.  

Therefore, the claim for a higher rating for tinnitus, whether the Veteran seeks higher than 10 percent in one ear, or separate 10 percent ratings for each ear must be denied under Diagnostic Code 6260.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


Mixed Deafness of the Right Ear

In evaluating service connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Testing for hearing loss is conducted by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII in the schedule is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear, the horizontal rows representing the ear having better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is indicated where the row and column intersect.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  Copies of the pertinent tables were provided to the veteran in the statement of the case.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b).

According to the application regulations, if impaired hearing is service connected in only one ear, in order to determine the percentage evaluation, from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation of I, subject to the provisions of 38 C.F.R. §§ 3.383, 4.85(f).  In this regard, compensation is payable for the combination of service-connected and nonservice-connected disabilities as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the appellant's own willful misconduct.  38 C.F.R. § 3.383(a).  If hearing impairment in one ear is compensable to a degree of 10 percent or more as a result of service-connected disability, and there is hearing impairment in the other ear as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385, compensation is payable as if both disabilities were service-connected.  38 C.F.R. § 3.383(a)(3)).  Essentially, if the service-connected ear is 10 percent or more disabling, the deafness of the nonservice-connected ear (whether total or partial) is considered in assigning the proper rating.  In this case, the service-connected right ear is not 10 percent or more disabling, and thus, the nonservice-connected left ear is assigned a Roman numeral designation of Level I, which, as noted below, was also the assigned rating per the audiometric findings.  

In May 2006, the Veteran was afforded a VA audiological evaluation.  The Veteran reported that he had difficulty with group conversations, understanding speech in noisy environments, and listening to television.  The Veteran is competent to report having difficulty hearing.  He is also credible in his statements in that regard.  However, he is not competent to provide an opinion regarding his exact audiological findings at various Hertz levels or of his speech recognition scores as these matters require medical expertise and a complex medical assessment.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

However, the examiner performed objective audiological testing.  On the authorized audiological evaluation puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
35
55
60
LEFT

20
20
25
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The puretone threshold average in the right ear was 46.25.  The puretone threshold average in the left ear was 25.  The examiner stated that the Veteran had mild to moderately severe mixed hearing loss from 500 Hertz, to 4000 Hertz in the right ear.  Hearing in the left ear was within normal limits except for mild sensorineural hearing loss at 4000 Hertz.  His speech recognition ability was excellent.  There was Eustachian tube dysfunction.  

In August 2009, the Veteran was afforded another VA audiological evaluation.  On the authorized audiological evaluation puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

42
35
48
44
LEFT

14
12
18
22

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The puretone threshold average in the right ear was 42.25.  The puretone threshold average in the left ear was 16.50.  The examiner stated that the Veteran had mild to moderate conductive hearing loss from 500 Hertz, to 4000 Hertz in the right ear.  Hearing in the left ear was within normal limits except for mild sensorineural hearing loss at 4000 Hertz.  His speech recognition ability was excellent.  The significant effect on employment was hearing difficulty.  The Veteran's daily activities were not affected, other than driving.  

Under the rating criteria, the May 2006 examination results constitute Level I hearing on the right and Level I hearing on the left.  When combined, the result is a non-compensable or 0 percent disability evaluation.  The same result is warranted by the August 2009 testing.  

Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, on any of the examinations.

The Board acknowledges the Veteran's contentions regarding his difficulty hearing, however, the audiology examinations yielded results warranting a non-compensable rating throughout the appeal period.  This objective evidence is more persuasive with regard to the level of disability under the Rating Schedule as it specifically pertains to that rating criteria.  The Veteran has not provided the Board with any medical evidence that the VA audiometric testing was inaccurate nor has he presented evidence from an alternative form of audiological testing which he believes is more representative of his degree of impairment and which shows indications of hearing loss substantially greater that that shown on VA examination.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA hearing test is simply a basis to evaluate the nature and extent of the Veteran's hearing loss in an objective manner.  The testing does not suggest that the Veteran does not have problems with his hearing, simply that the current hearing loss does not provide a basis to grant compensation at this level of disability.  The Board has reviewed the treatment records and VA examinations, but finds no basis to award the Veteran a higher evaluation.  The Board finds that the objective evidence is more persuasive with regard to the level of disability under the Rating Schedule as it specifically pertains to that rating criteria.  The Board finds that the VA audiological evaluations were properly conducted and valid.  

Further, in Martinak, the Court, noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2008).  The Court also noted, however, that even if an audiologist's description of the functional effects of a Veteran's hearing disability was somehow defective, the claimant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the examiner did indicate that the Veteran has problems hearing which negatively impacted his employment, but did not affect activities of daily living other than driving.  The diagnosis of hearing loss is consistent with these comments.  A review of VA outpatient records shows that in January 2010, it was noted that he Veteran had been employed for the past 14 years for a laboratory company, collecting milk samples from cows.  The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, as was explained above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology results of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Accordingly, a compensable rating for mixed deafness of the right ear is not warranted.  


Bilateral Chronic Otitis Media with Chronic Mastoiditis, Status Post Right Mastoidectomy with Recurrent Cholesteatoma

In April 2006, the Veteran was afforded a VA ear examination.  It was noted that the Veteran had recurrent ear discharge as well as a runny nose with some cholesteatoma.  The Veteran had undergone right mastoidectomy and revisions times two.  His last surgery was performed in 2000.  Examination of the ears revealed no loss of auricle; no edema, scaling, or discharge; a large marginal 


perforation of the right tympanic membrane; no tympanum on the right and an okay tympanum on the left; and that the Veteran was post-mastoidectomy status, modified radical.  At that time, there was no active ear disease.  However, it was noted that the Veteran had a chronic type of infection such as otitis media and chronic mastoiditis otitis media.  A computerized tomography (CT) showed right mastoidectomy and soft tissue density prosecting within the mastoid defect and epitympanic recess, which might represent cholesteatoma.  There was minimum chronic left mastoiditis without evidence of cholesteatoma formation.  The diagnoses were chronic right otitis media and mastoiditis, operated, possible cholesteatoma, recurrence; chronic left mastoiditis and otitis media, none active; healed tympanic membrane left; recurrent dizziness; and hearing loss.  

Thereafter, VA records document regular treatment for chronic mastoiditis and otitis media whereby debris was removed from the Veteran's right ear or it was deemed preferable not to remove the debris as that triggered a vertigo reaction.  

In September 2009, the Veteran was afforded another VA examination.  The Veteran's history of multiple ear surgeries was noted.  Examination of the ears revealed no loss of auricle; no edema, scaling, or discharge; moderate pressure of the right tympanic membrane and mild retraction of the left tympanic membrane; slight retraction of the tympanum bilaterally; and post-mastoidectomy status of the right ear.  At that time, there was no active ear disease other than complaints of dizziness.  The diagnoses were chronic right mastoiditis, post-mastoidectomy status; chronic left otitis media and Eustachian tube dysfunction.  Tinnitus and dizziness were also diagnosed.  

The Veteran's ear disabilities are currently evaluated as 10 percent disabling under Diagnostic Code 6200.

Diagnostic Code 6200 provides a 10 percent disability rating for chronic suppurative otitis media, mastoiditis, or choleastoma (or any combination) during suppuration, or with aural polyps.  A 10 percent rating is the maximum rating 


available under DC 6200.  However, a Note to Diagnostic Code 6200 provides that hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull, are to be rated separately.  38 C.F.R. § 4.87.  In addition, Diagnostic Code 6201 provides that chronic nonsuppurative otitis media with effusion (serous otitis media) is to be rated for hearing impairment.  38 C.F.R. § 4.87.  The Veteran has separate ratings for hearing loss, dizziness, and tinnitus.  These issues have all separately been appealed and are separately addressed.  

The Board notes that the VA outpatient records reflect treatment for the right ear and the evaluations do not reveal active disease of either ear at the time that the Veteran was seen.  While otitis media and otitis mastoiditis are conditions that may affect only one or both ears and may have separate complications when bilateral, the Veteran's left ear has not been productive of active disease during the appeal period so that a separate 10 percent rating would be warranted.  Further, with regard to the right ear, a higher rating may not be assigned, absent other related disabilities.  As noted, the Veteran has separate ratings for hearing loss, dizziness, and tinnitus.  The evidence does not reflect facial nerve paralysis or bone loss of skull.  As such, a higher rating on such a basis is not warranted.  


Conclusion

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against higher ratings for mixed deafness of the right ear and bilateral chronic otitis media with chronic mastoiditis, status post right mastoidectomy with recurrent cholesteatoma.  The claim for a higher rating for tinnitus is denied as a matter of law.



The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the symptoms associated with the Veteran's right ear hearing loss and bilateral otitis media (i.e., difficulty hearing in noisy environments as well as difficulty hearing the television, recurrent discharge of the right ear and cholesteatoma) are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria 

reasonably describe his disabilities.  For these reasons, referral for consideration of an extraschedular rating is not warranted.  


ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus is denied.

Entitlement to a compensable rating for mixed deafness of the right ear is denied.  

 Entitlement to an increased rating for bilateral chronic otitis media with chronic mastoiditis, status post right mastoidectomy with recurrent cholesteatoma, is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran has not been sent an appropriate VCAA letter pertaining to service connection for dizziness or a higher rating for dizziness.  As such, he must be sent a VCAA letter as to this issue.  In addition, the recent VA examination noted the Veteran's complaints of recurrent dizziness, but did not state current manifestations in terms consistent with the rating criteria.  Specifically, the examiner was asked to indicate if there was staggering, but only stated "Yes, the veteran complaints of recurrent dizziness."  Under Diagnostic Code 6204, a 10 percent evaluation is warranted for peripheral vestibular disorders with occasional dizziness.  A 30 percent evaluation will be assigned with dizziness and occasional staggering.  Therefore, a VA examination should be conducted to assess the severity of the Veteran's service-connected dizziness.  Any recent VA treatment records should also be obtained.

Accordingly, this matter is REMANDED for the following actions:

1.  Send the Veteran a VCAA letter pertaining to his claim of entitlement to an initial rating in excess of 10 percent for dizziness.  The letter should comply with Dingess v. Nicholson, 19 Vet. App. 473 (2006), i.e., provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

2.  Make arrangements to obtain the Veteran's treatment records from the Mayaguez VA outpatient treatment facility, dated since January 2010.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the extent of his service-connected dizziness.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be accomplished.  

The examiner should specifically determine if the Veteran has occasional staggering associated with his dizziness.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


